Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figures 1-5 in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the examiner if the restriction is not required.  This is not found persuasive because examining all the embodiments for the derailleur would require additional text search strategies and queries as well as the examination of all the various different features in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/556241.  Claims 1-25 are currently pending in this application. Claims 1-14 are currently under examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TACHIBANA (2017/0101155).

Regarding Claim 1, TACHIBANA teaches A bicycle derailleur comprising: a unit mounting portion (54); a wireless communicator (56) disposed at the unit mounting portion (54); an electrical connector receiving portion (76) configured to receive a connector (end of PLC1); and a power supply portion (78)(74)(80) configured to receive electricity from a battery (38) disposed at a location apart from the bicycle derailleur (40).

Regarding Claim 3, TACHIBANA teaches wherein the wireless communicator (56) is detachably disposed at the unit mounting portion.

Regarding Claim 4, TACHIBANA teaches wherein the power supply portion (78)(74)(80) is electrically connected to the battery (38) via an electrical wire (PLC1).

Regarding Claim 5, TACHIBANA teaches wherein the power supply portion is configured to receive an additional battery that is different from the battery [0087]. When the communication unit is not installed, the cable PLC1 would transmit control signals and thus the battery configuration would be different.

Regarding Claim 6, TACHIBANA teaches further comprising: a base member (58) configured to be attached to a bicycle frame (12); a movable member movable (52) with respect to the base member (58); and a linkage structure (57) connected with the base member (58) and the movable member (52).

Regarding Claim 7, TACHIBANA teaches wherein the unit mounting portion (54) is positioned at the base member (58).

Regarding Claim 8, TACHIBANA teaches wherein the unit mounting portion (54) is positioned at the base member (58).

Regarding Claim 9, TACHIBANA teaches further comprising: a motor unit (80) configured to be supplied with electrical power from the battery (38).

Regarding Claim 10, TACHIBANA teaches wherein the motor unit (80) is disposed at the unit mounting portion (54).



Regarding Claim 12, TACHIBANA teaches wherein the electrical connector receiving portion (76) is positioned at the base member (58).

Regarding Claim 13, TACHIBANA teaches wherein the electrical connector receiving portion (76) includes a data communication interface [0087].

Regarding Claim 14, TACHIBANA teaches wherein the electrical connector receiving portion (76) includes a charging port [0087].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TACHIBANA (2017/0101155) in view of KASAI (2016/0311499).

Regarding Claim 2, TACHIBANA does not teach wherein the wireless communicator is non-detachably disposed at the unit mounting portion.
KASAI teaches wherein the wireless communicator (76)(576) is non-detachably disposed at the unit mounting portion (18)[0060][0073][0105].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in TACHIBANA to have the non-detachably disposed wireless communicator in KASAI to reduce derailleur manufacturing costs and its size and weight.

The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654